
	
		III
		109th CONGRESS
		2d Session
		S. RES. 236
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2005
			Mr. Coleman (for
			 himself, Mr. Luger,
			 Mr. Bingaman, Mr. Chambliss, Mr.
			 Isakson, Mr. Bayh,
			 Mr. Burr, Mr.
			 Durbin, Ms. Snowe,
			 Mrs. Hutchison, and
			 Mr. Graham) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			May 25, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the need to pursue research
		  into the causes, a treatment, and an eventual cure for idiopathic pulmonary
		  fibrosis, supporting the goals and ideals of National Idiopathic Pulmonary
		  Fibrosis Awareness Week, and for other purposes.
	
	
		Whereas
			 idiopathic pulmonary fibrosis is a serious lung disorder causing progressive,
			 incurable lung scarring;
		Whereas
			 idiopathic pulmonary fibrosis is one of about 200 disorders called interstitial
			 lung diseases;
		Whereas
			 idiopathic pulmonary fibrosis is the most common form of interstitial lung
			 disease;
		Whereas
			 idiopathic pulmonary fibrosis is a debilitating and generally fatal disease
			 marked by progressive scarring of the lungs, causing an irreversible loss of
			 the lung tissue's ability to transport oxygen;
		Whereas
			 idiopathic pulmonary fibrosis progresses quickly, often causing disability or
			 death within a few short years;
		Whereas
			 there is no proven cause of idiopathic pulmonary fibrosis;
		Whereas
			 approximately 83,000 United States citizens have idiopathic pulmonary fibrosis,
			 and 31,000 new cases are diagnosed each year;
		Whereas
			 idiopathic pulmonary fibrosis is often misdiagnosed or under diagnosed;
		Whereas
			 the median survival rate for idiopathic pulmonary fibrosis patients is 2 to 3
			 years, and about two thirds of idiopathic pulmonary fibrosis patients die
			 within 5 years; and
		Whereas
			 a need has been identified to increase awareness and detection of this
			 misdiagnosed and under diagnosed disorder: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the need to pursue research into
			 the causes, a treatment, and an eventual cure for idiopathic pulmonary
			 fibrosis;
			(2)supports the work of the Coalition for
			 Pulmonary Fibrosis and its partner organizations for their great efforts to
			 educate, support, and provide hope for individuals who suffer from idiopathic
			 pulmonary fibrosis, including the work of the Coalition to organize a national
			 Idiopathic Pulmonary Fibrosis Awareness Week;
			(3)supports the designation of an appropriate
			 week as Idiopathic Pulmonary Fibrosis Awareness Week;
			(4)congratulates the Coalition for Pulmonary
			 Fibrosis for its efforts to educate the public about idiopathic pulmonary
			 fibrosis, while funding research to help find a cure for this disorder;
			 and
			(5)supports the goals and ideals of a national
			 Idiopathic Pulmonary Fibrosis Awareness Week.
			
